Case 21-54734-jwc     Doc 12      Filed 07/21/21 Entered 07/21/21 01:57:17   Desc Main
                                  Document      Page 1 of 6



                  IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

   IN RE:                                  }     CASE NUMBER 21-54734-jwc
                                           }
    The Motorcar Collection LLC            }     CHAPTER 7
                                           }
                  DEBTOR(S)                }

            AMENDMENT TO CHAPTER 7 PETITION AND SCHEDULES

   COMES NOW DEBTOR amends Schedule F, as per attached respectively, to accurately
   disclose the date the debts were incurred.

   WHEREFORE, Debtor prays that this Amendment be allowed, and for such other and
   further relief as the Court deems appropriate and just.


   Respectfully submitted,

   Dated: Wednesday, July 21, 2021
   Saedi Law Group, LLC
   ______________/s/_______________
   Lorena L. Saedi 622072, Attorney for Debtor
   3006 Clairmont Road
   Suite 103
   Atlanta, Georgia 30329
   Phone: (404) 889-8663
   Fax: (888) 850-1774
   Lsaedi@SaediLawGroup.com
Case 21-54734-jwc       Doc 12    Filed 07/21/21 Entered 07/21/21 01:57:17             Desc Main
                                  Document      Page 2 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                                     }   CASE NUMBER 21-54734-jwc
                                              }
    The Motorcar Collection LLC               }   CHAPTER 7
                                              }
                   DEBTOR(S)                  }

                   DECLARATION UNDER PENALTY OF PERJURY


   I (We) declare under penalty of perjury that the foregoing is true and correct to the best of
   my (our) knowledge, information and belief.


   Dated: Wednesday, July 21, 2021

   ______________/s/_______________
   Austin Howard on behalf of The
   Motorcar Collection LLC




    Penalty for making a false statement or concealing property: Fine of up to $500,000 or
             imprisonment for up to 5 years or both. 18 U.S.C. §152 and §3571.
             Case 21-54734-jwc                                 Doc 12                Filed 07/21/21 Entered 07/21/21 01:57:17                                                          Desc Main
                                                                                     Document      Page 3 of 6
 Fill in this information to identify the case:

 Debtor name            The Motorcar Collection LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)               21-54734-jwc
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                350.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $                350.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           200,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           529,817.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             729,817.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
             Case 21-54734-jwc                      Doc 12            Filed 07/21/21 Entered 07/21/21 01:57:17                                  Desc Main
                                                                      Document      Page 4 of 6
 Fill in this information to identify the case:

 Debtor name         The Motorcar Collection LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)           21-54734-jwc
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Georgia Department of Labor                               Check all that apply.
           P.O. Box 38486                                               Contingent
           Atlanta, GA 30334                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Georgia Department of Revenue                             Check all that apply.
           ATTN: Bankruptcy Department                                  Contingent
           1800 Century Blvd., N.E.                                     Unliquidated
           Atlanta, GA 30345                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   44272                               Best Case Bankruptcy
            Case 21-54734-jwc                       Doc 12            Filed 07/21/21 Entered 07/21/21 01:57:17                                           Desc Main
                                                                      Document      Page 5 of 6
 Debtor       The Motorcar Collection LLC                                                                     Case number (if known)          21-54734-jwc
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00     $0.00
           Internal Revenue Service                                  Check all that apply.
           ATTN: Bankruptcy Unit                                        Contingent
           Stop 335-D, PO Box 995                                       Unliquidated
           Atlanta, GA 30370                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $170,892.00
           Lingfei Hua                                                                 Contingent
           4326 Tacoma Trace                                                           Unliquidated
           Suwanee, GA 30024                                                           Disputed
           Date(s) debt was incurred     10/2019                                   Basis for the claim:     In house credit owed
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?         No     Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $271,425.00
           Ryan Howard                                                                 Contingent
           1191 Conway Drive NW                                                        Unliquidated
           Atlanta, GA 30327                                                           Disputed
           Date(s) debt was incurred 8/2019
                                                                                   Basis for the claim:     In house credit owed
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?         No     Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $87,500.00
           Small Business Loan                                                         Contingent
           PO Box 2864                                                                 Unliquidated
           CT2515BB12                                                                  Disputed
           Hartford, CT 06101
                                                                                   Basis for the claim:     Loan
           Date(s) debt was incurred 7/2020
           Last 4 digits of account number                                         Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                             related creditor (if any) listed?              account number, if
                                                                                                                                                            any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                Total of claim amounts
 5a. Total claims from Part 1                                                                                    5a.        $                           0.00
 5b. Total claims from Part 2                                                                                    5b.   +    $                     529,817.00
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                         5c.        $                        529,817.00



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
Case 21-54734-jwc       Doc 12    Filed 07/21/21 Entered 07/21/21 01:57:17             Desc Main
                                  Document      Page 6 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                                     }   CASE NUMBER 21-54734-jwc
                                              }
   The Motorcar Collection LLC                }   CHAPTER 7
                                              }
                   DEBTOR(S)                  }

                                 CERTIFICATE OF SERVICE

   The undersigned hereby swears or affirms that a copy of the foregoing pleading has been
   mailed to the following with sufficient postage affixed thereto to ensure delivery by first-
   class United States mail or by electronic means pursuant to Fed. R. Civ. P.(b)(2)(D) and
   Fed. R. Bankr. P. 9022:

   Neil Gordon
   Chapter 7 Trustee
   171 17th Street #2100
   Atlanta, GA 30363

   The Motorcar Collection LLC
   ATTN: Austin Howard
   4420 Roswell Road
   Atlanta, GA 30342

   Dated: Wednesday, July 21, 2021
   Saedi Law Group, LLC
   ______________/s/_______________
   Lorena L. Saedi 622072, Attorney for Debtor
   3006 Clairmont Road
   Suite 103
   Atlanta, Georgia 30329
   Phone: (404) 889-8663
   Fax: (888) 850-1774
   Lsaedi@SaediLawGroup.com
